Exhibit 10.86

THIS DEED OF AMENDMENT is made the 24th day of February 2017

BETWEEN:

 

(1) BGC SERVICES (HOLDINGS) LLP, (the “Partnership”), of One Churchill Place
London E14 5RD; and

 

(2) SEAN WINDEATT (the “Individual Member”)

With effect from February 24, 2017 (the “Effective Date”) the Deed made between
the Individual Member and BGC Services Holdings LLP dated 22 January 2014 (the
“Deed”) shall be varied and amended as follows:

SCHEDULE 1: INDIVIDUAL MEMBER’S TERMS AND CONDITIONS

1.    DURATION OF MEMBERSHIP:

Clause 1.1 of Schedule 1 to the Deed is hereby deleted in its entirety and
    replaced with the following:

“Membership is for a minimum initial period of up to and including 31 March
2024, unless terminated in accordance with this Deed or the provisions of the
Partnership Deed (the “Initial Period”), and commencing 1 April 2022, either the
Individual Member or the Partnership may at any time give twelve (12) months’
advance notice (the “Notice Period”) to the other in writing to terminate the
Individual Member’s Membership, and (ii) such termination of Membership shall be
effective upon the expiration of such Notice Period. Membership shall, unless
terminated earlier in accordance with the terms of this Deed, continue following
31 March 2024 on the same terms and conditions set forth in this Deed until
expiration of the Notice Period (such time period between 31 March 2024 and the
expiration of the Notice Period shall be referred to as the “Renewal Period”).
Any such notice given by the Individual Member or the Partnership hereunder
shall also be delivered simultaneously in writing by the Individual Member or
Partnership (as appropriate) to BGC Partners, Inc., c/o General Counsel, 499
Park Avenue, New York, NY 10022. Such notice shall be delivered by hand,
electronic mail or overnight courier and shall be effective at such time as it
is received by both the Individual Member or the Partnership, as the case may
be, and by BGC Partners, Inc.”

2.     Clause 4.1 of Schedule 1 to the Deed is hereby deleted in its entirety
and replaced with the following:

“Either party must give notice to the other in writing to terminate the
Individual Member’s Membership in accordance with Clause 1.1. The notice will
terminate the Individual Member’s Membership upon the expiry of the Initial
Period or subsequent Renewal Period (as appropriate), following which the
Individual Member shall become an Outgoing Member and shall cease to be an
Individual Member save to the extend set out in the Partnership Deed.”



--------------------------------------------------------------------------------

3. All references in Clause 7.3 of the Deed (which replaces clause 16.3(A) and
16.3(B) of the Partnership Deed) to “forty-eight (48),” “eighteen (18)”, and
“twelve (12)” shall, in each instance, be replaced with “twenty-four (24)”.

 

4. The following shall be added as Clause 7.7 to the Deed:

“In the event the Partnership exercises its right under this Deed to place the
Individual Member on Garden leave, then the length of the restrictions set out
in clauses 16.3 (A) and (B) above shall be reduced by any period(s) spent by the
Individual Member on Garden Leave prior to the termination of his Membership.”

All other terms and conditions of the Individual Member’s membership are
unaffected and remain as set out in the Deed, Schedule 1 to the Deed and the
Partnership Deed. In particular, the Individual Member acknowledges and agrees
that he will be bound by all the obligations set out in clause 7.3 of Schedule 1
to the Deed (as amended herein) and clause 20 (Confidential Information) of the
Partnership Deed.

IN WITNESS WHEREOF the parties have executed this Deed the day and year first
above written.

 

SIGNED and DELIVERED as a

   )

DEED by BGC SERVICES

   )

(HOLDINGS) LLP acting by:

  

) /s/ James Lightbourne

   (●) James Lightbourne

Witnessed

  

/s/ Amanda Dannahy

   (●) Amanda Dannahy

Name:

  

Address:

   1 Churchill Place   

Canary Wharf

   London E14 5RD SIGNED and DELIVERED as a   

)

DEED by SEAN WINDEATT

   )   

) /s/ Sean Windeatt

  

(●) Sean Windeatt

Witnessed

  

/s/ Faye Eden

   (●) Faye Eden

Name:

  

Address:

   1 Churchill Place   

Canary Wharf

   London E14 5RD

[Deed of Amendment between BGC Services (Holdings) LLP and Sean Windeatt, dated
February 24, 2017]